Case: 11-31216       Document: 00512211451         Page: 1     Date Filed: 04/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2013
                                     No. 11-31216
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT C. GREEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:10-CR-219-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Robert C. Green has moved for leave
to withdraw and has filed briefs in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Green
has filed a response.
       In his response, Green alleges that his request for a new counsel should
have been granted and that his attorney failed to make “simple but very, very
important objection[s].” To the extent that this allegation is an effort to raise an

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-31216      Document: 00512211451   Page: 2   Date Filed: 04/17/2013

                                 No. 11-31216

ineffective assistance of counsel claim, we conclude that the record is
insufficiently developed to allow consideration at this time of such a claim. See
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Green’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2